DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment and Allowability Notice
            This Office action is responsive to the applicant’s amendments and remarks filed on 22 December 2020 (12/22/2020).  As amended on 12/22/2020, claims 1-8 and 10-20 are pending.  Claims 9 and 21-23 are cancelled.

Claim Objections
            The claim objections have been overcome by the amendments filed on 12/22/2020.  The claim objections are withdrawn.

Drawings
            The drawings amendment filed on 12/22/2020 is accepted.

Specification
            The specification amendment filed on 12/22/2020 is accepted.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Grammatical correction:
Claim 1 as amended on 22 December 2020 is further amended as follows:

	Amendment to claim 1:   The last limitation (the newly added 12/22/2020 limitation, lines 9-12, of the claim) is amended:
	 “…wherein the hydrophobic surface treatment compound includes a reactive group and an amino group, the reactive group reacts with Sn atoms of the surface of the SnO2 layer for said modification and the amino group participates in hydrophobic-hydrophobic interactions with the photoresist [[by increasing the hydrophobicity of the surface”

	Explanation:  This is a grammatical correction because “Increasing the hydrophobicity” only facilitates better interactions with the photoresist and is not further present.  That hydrophobic surface disappears and converts into internal interface.  In other words increasing the hydrophobicity of the surface is only a means for the claimed interaction with the photoresist (only facilitates better adhesion).


Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-8 and 10-14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein the hydrophobic surface treatment compound includes a reactive group and an amino group, the reactive group reacts with Sn atoms of the surface of the SnO2 layer for said modification and the amino group participates in hydrophobic-hydrophobic interactions with the photoresist [[for]] by increasing the hydrophobicity of the surface”
2 layer for processing, the hydrophobic surface treatment compound forms a modification to a surface of the SnO2 layer that increases more a hydrophobicity of the surface”.


Regarding claims 15-20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“wherein the hydrophobic surface treatment compound includes a reactive group and an amino group, the reactive group reacts with Sn atoms of the surface of the SnOx layer and the amino group participates in hydrophobic-hydrophobic interactions with the photoresist.”
    	combined with the other limitations of claim 1, such as:  “reacting the surface of the SnOx layer with a hydrophobic surface treatment compound such that the surface becomes less hydrophilic”.


	The closest prior art on record is Sandhu et al. (US 20110143101 A1, hereinafter “Sandhu”) and North et al. (US 20110116992 A1, hereinafter “North”).

	Figure 3B of Sandhu teaches applying only hydrophilization treatment, see [0015], on a surface of SiO2, not SnOx.  The hydrophilization treatment is done by surface treatment compound that has molecules having reactive group on one side, side that reacts with surface of the SiO2, and the molecules are further having an amino group on the other side that becomes exposed as a new/treated surface.  This facilitates bonding between the substrate and graphene structure, not photoresist.

	Figure 6 of North teaches using aminosilane as a surface treatment compound that has molecules having reactive group on one side, the side that reacts with a surface, and the molecules are further having an amino group on the other side that becomes exposed as a new/treated surface.  This facilitates bonding between the substrate and BS3, which contains two amine-reactive NHS groups, see [0049].  There is no photoresist involved.  According to the abstract the idea is reacting the surface with an organosilane compound having a functional/reactive group that is less reactive with the surface than with a biomolecule.  The amino group (see Fig. 6, scheme one – left side) is the reactive group that is less reactive with the surface than with the biomolecule that has to be covalently immobilized.



	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        
/KHAJA AHMAD/Primary Examiner, Art Unit 2813